DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlinsky et al. (US 4,626,155) in view of Darnell et al. (US 4,834,000) and Kelly et al. (US 4,890,565).
In re claim 1: Hlinsky et al. discloses an apparatus configured to secure a container 22A the apparatus (each 29b) comprising:
a container support/floor/deck 20 for releasably supporting the container 22A (figure 1 of Hlinsky et al.); and
 first and second adapters (each 24/44) are releasable connected to the container support/floor/deck 20 and configured for releasable connection to the container 22A (figure 1 of Hlinsky et al.).
It should be noted that a container and its socket are not positively claimed.
Hlinsky et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Darnell et al.:
a container pallet 10 and straps (see figure 6 of Darnell et al.)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the container support/floor/deck of Hlinsky et al. with a pallet for a support surface as taught by Darnell et al. in order to allow for the container to be removed off the transport vehicle (see abstract and figure 6 of Darnell et al.)
Hlinsky et al. in view of Darnell et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Kelly et al.:
first and second adapters (each 29b) configured for releasable connection to the container 12, wherein the first and second adapters (each 29b) are mirror images of each other (each 29b that are directly across from each other that support the opposite corners of container 12) and each include: a base 30; an engaging member 32 extending from the base 30 and configured for removable insertion into a socket (opening in container) formed in an underside of the container 12; and a guide 53 extending from the base 30 such that a receiving space (void between 53 and each 32) is defined between the engaging member 32 and the guide 53, the receiving space being configured to receive a corner edge of the container 12 (see Col.5, ln.66- Col.6, ln.2 and figures 1-2 and 4b of Kelly et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the adaptors of Hlinsky et al. in view of Darnell et al. with the adaptor configurations 30/32/50/53 as taught by Kelly et al. in order to help align and position the container (see Col.5, ln.66- Col.6, ln.2 and figures 1-2 and 4b of Kelly et al.).    
In re claim 3: the base 30 includes an L-shaped configuration (configuration of 30 and 53 of Kelly et al.).    
In re claim 4: the receiving space is linear in configuration (see figure 4b of Kelly et al.).    
In re claim 5: the guide 53 includes a bevel to facilitate connection of the container 12 to the first and second adapters 29b (see figure 4b of Kelly et al.).    
In re claim 6: the base 30, the engaging member 32, and the guide 53 are rigid in construction (see figure 4b of Kelly et al.).      
In re claim 7: the engaging member 32 and the guide 53 are fixedly connected to the base 30 (see figure 4b of Kelly et al.).    
In re claim 8: the engaging member 32 and the guide 53 are monolithically formed with the base 30 (see figure 4b of Kelly et al.).    
In re claim 9: the engaging member 32 and the guide 53 are aligned along a longitudinal axis of the base 30 (see figure 4b of Kelly et al.).    

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. In response to the Applicant’s regarding the combination of Hlinsky in view of Darnell. Hlinsky discloses, “Support 20 may, for example be the deck or floor of a rail car or other transport vehicle.” Darnell teaches the provision of another transport vehicle, which happens to be a rolling pallet with a deck or floor configured to attach a container.  Vehicle is defined as: any means in or by which someone travels or something is carried or conveyed; a means for conveyance or transport.( https://www.dictionary.com/browse/vehicle). With this in mind, one of ordinary skill in the art at the time the invention was effectively would have looked at a rolling pallet as another transport vehicle, as a means for carrying the container. 


Allowable Subject Matter
Claims 12-18 and 20 appear to define over the available prior art and therefore allowed.

Claims 2 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735